Name: Commission Regulation (EEC) No 2732/92 of 21 September 1992 adopting for 1993 the measures to improve the quality of olive-oil production
 Type: Regulation
 Subject Matter: economic policy;  production
 Date Published: nan

 No L 277/12 Official Journal of the European Communities 22. 9 . 92 COMMISSION REGULATION (EEC) No 2732/92 of 21 September 1992 adopting for 1993 the measures to improve the quality of olive-oil production 2. Action shall be taken in the following areas : (a) control of the olive fly (Dacus oleae) and, where appropriate, other harmful organisms ; (b) improvement of the treatment of olive trees, of the cropping, storage and processing of olives and of the storage of the oils produced ; (c) technical assistance during the year to olive growers and to mills with a view to improving the quality of the production and processing of olives into oil ; (d) the installation and/or the management of tasting rooms to assess the organoleptic characteristics of virgin olive oils ; (e) the installation and/or the management at regional or provincial level of laboratories to analyse the physical and chemical properties of olive oils ; (f) collaboration with bodies specializing in research programmes to improve the quality of olive oil . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 5 (5) thereof, Whereas, pursuant to Article 5 (4) of Regulation No 136/66/EEC, a percentage of the production aid earmarked for olive oil producers may be allocated to financing action at regional level to improve the quality of olive-oil production ; whereas, pursuant to Article 3 of Council Regulation (EEC) No 1721 /91 (3), 2 % of the production aid earmarked for olive-oil producers in the relevant Member States has been allocated to financing action to improve the quality of olive oil in those coun ­ tries ; Whereas rules for the execution of the operations in ques ­ tion should be laid down ; whereas the tasks that may be assigned to producers' organizations should also be defined ; Whereas provision should be made for a larger number of measures so as to broaden the selection on the basis of the requirements and opportunities existing in each Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 Expenditure on action as defined in this Regulation shall be financed by resources arising from the deduction made from production aid pursuant to Article 3 of Regulation (EEC) No 1721 /91 . The distribution of resources for the financing of action shall be based on the amount with ­ held in each Member State. Article 3 On the basis of the resources available, each Member State shall draw up a programme covering part or all of the field of action set out in Article 1 . HAS ADOPTED THIS REGULATION : Article 4 In the case of action as indicated in point (a) of Article 1 (2) the programme shall comprise : (a) a list of the olive-oil production zones in which action against the olive fly is to be considered a matter of priority in view of the likely impact of the programme on the quality of the oil produced and on the produc ­ tion volume involved ; (b) where regional situations so dictate, a list of the olive ­ oil production zones in which action against other harmful organisms is to be considered a matter of priority in view of the likely impact of the programme on the quality of the oil produced and on the produc ­ tion volume involved ; Article 1 1 . This Regulation specifies the action to be taken during the period 1 January to 31 December 1993 to improve the quality of olive-oil production. (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 215, 30. 7. 1992, p . 1 . ¥) OJ No L 162, 26. 6. 1991 , p . 29. 22. 9 . 92 Official Journal of the European Communities No L 277/13 the research organization or organizations specialize in research. (c) a plan for establishing or maintaining a monitoring, warning and assessment system in each priority production zone, comprising in particular :  means of measuring the population of olive fly or of other harmful organisms,  a warning and treatment prescription mechanism,  means of training and briefing producers,  means of assessing the warning mechanism and the effects of treatment ; (d) a draft plan for effecting the treatment necessary in each production zone. Article 5 In the case of action as indicated in point (b) of Article 1 (2), the programme shall comprise :  a producer training course covering treatment of olive trees, the optimum cropping period and cropping and processing methods,  a training course for mill managers and technical staff on olive storage and processing methods and on the quality and storage of the oils produced. Article 6 In the case of action as indicated in point (c) of Article 1 (2), the programme shall comprise a detailed description of the technical assistance contract the area involved, the proposed objectives and the means to be used to achieve them. Article 10 1 . Each Member State concerned shall transmit its action programme to the Commission by 31 October 1992 at the latest. The programme shall comprise : (a) a detailed description of the action planned, giving duration and cost ; (b) a list of all products and equipment required, with unit costs ; (c) a list of the centres, bodies or producers' organizations responsible for execution of the measures. 2. If the Commission considers any change in the programme desirable it may request the Member State accordingly within 30 days of receipt of the programme. 3 . The programme shall be adopted definitively by the Member State by 31 December 1992 at the latest and transmitted immediately to the Commission. The contracts or agreements with the centres, bodies or producers' organizations or the administrative provisions adopted by the Member State with regard to such centres, bodies or producers' organizations responsible for imple ­ menting the measures shall be concluded or adopted, as the case may be, before 1 March 1993 . These contracts or agreements may be multiannual, save as amended by subsequent programmes approved by the Commission. The Member State shall be responsible for execution of the programme. 4. Expenditure arising from the programme adopted by the Member State, as adjusted in line with any requests made by the Commission, shall be eligible under this Regulation. However, expenditure on :  carrying out treatment as referred to in Article 4, and  taster's allowances and the salaries of laboratory personnel, shall be chargeable only to a maximum of 50 %. Article 11 Treatment may be carried out by olive-oil producer groups or associations thereof recognized pursuant to Article 20c of Regulation No 136/66/EEC. When insecticides are used in anti-olive-fly treatment, such treatment must be carried out in conjunction with protein traps. However, in special circumstances and under the direction of the bodies responsible for pre ­ Article 7 In the case of action as indicated in point (d) of Article 1 (2), the programme shall comprise the specifications proposed for the installation and/or management of tasting rooms, account being taken of the information set out in Annex XII to Commission Regulation (EEC) No 2568/91 ('). Article 8 In the case of action as indicated in point (e) of Article 1 (2), the programme shall comprise the analyses to be carried out, and the equipment to be acquired . Article 9 In the case of action as indicated in point (f) of Article 1 (2), the programme shall comprise a detailed description of the scientific research, aims and methods, and whether (') OJ No L 248, 5. 9 . 1991 , p. 1 . No L 277/14 Official Journal of the European Communities 22. 9 . 92 scribing treatment, different procedures for insecticide use may be authorized. The insecticides and application methods must be such that no residue can be detected in oil produced from olives from treated zones. Integrated biological pest control methods may also be used. Article 12 Payments in connection with :  contracts and agreements concluded or adopted by the Member State with the centres, bodies or organizations referred to in point (c) of Article 10 ( 1 ), or  administrative provisions adopted by the Member State with regard to such centres, bodies or organiza ­ tions, shall be made upon presentation of documentary proof of the expenditure incurred and after verification by the competent authorities. Advances of up to 30 % may be paid following the signing of the contract or agreement, or on adoption of the administrative provision against the lodging of a secu ­ rity for an equivalent amount. However, the Member States may stand surety for the centres and bodies referred to in point (c) of Article 10 (1 ) having the status of public establishments. Further advances may be decided when the Member State has been provided with supporting documents for expen ­ diture effected using funds advanced previously. Article 13 The producer Member States concerned shall monitor the application of their programmes in order to ensure that operations for which financing is granted are executed correctly. They shall inform the Commission of their planned control arrangements at the same time as they transmit the programme referred to in Article 3. The Commission may also, if it deems advisable, request any amendment of the control arrangements. A report on the execution of the programme shall be drawn up by the Member States concerned and trans ­ mitted to the Commission before 31 January 1994. Article 14 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Commission Ray MAC SHARRY Member of the Commission